DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In Claim 11, “wherein the electronic device is communicated with a second electronic device,” should read “wherein the electronic device is in communication with a second electronic device, and”.  
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 9, filed 01/12/2022, with respect to the objections to Claims 4, 11, and 14 have been fully considered and are persuasive.  The objections to Claims 4, 11, and 14 have been withdrawn. However, a new objection is made to Claim 11 regarding the newly added amendments.
Applicant’s arguments, see pages 9-10, filed 01/12/2022, with respect to the rejection of Claim 11 under 35 U.S.C. § 112(b) have been fully considered and are persuasive. The rejection of Claim 11 under 35 U.S.C. § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 10-12, filed 01/12/2022, with respect to the rejection of Claims 1 and 11 under 35 U.S.C. § 102 have been fully considered but are moot because the amendments overcome the rejection regardless. The rejection of Claims 1 and 11 under 35 U.S.C. § 102 has been withdrawn. 
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Regarding the rejection of the claims under 35 U.S.C. §. 103, the applicant has argued Bhattacharya does not disclose the sudden drop rule as described on paragraph [0032] and Table 1 of the specification. However, this argument is not commensurate with the scope of the claims. Neither three specific conditions nor Table 1 is shown in Claim 1, and though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. See MPEP 2111.01, II. Under broadest reasonable interpretation, the words in the claim must be given their plain meaning in light of the specification. Steps 102 and 104 in FIG. l of Bhattacharya, under broadest reasonable interpretation, anticipate a sudden drop rule. 
Regarding the rejection of the claims under 35 U.S.C. §. 103, the applicant has argued the combination of Xueyang and Bhattacharya does not specifically disclose the newly added technical features in Claim 1 (see page 13 of the applicant’s arguments for a description of this technical feature), and it is also unreasonable to assert that the combination of Xueyang and Bhattacharya discloses this technical feature under broadest reasonable interpretation. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The combined teaches of Xueyang and Bhattacharya do not expressly and explicitly disclose the newly added technical features, but the combined teachings do suggest them.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang et al (Chinese Patent Application No. CN 109273083, cited in 12/05/2019 IDS, hereinafter Xueyang) in view of Bhattacharya.
Regarding Claim 1, Xueyang discloses
A method for predicting sudden drop in blood pressure, comprising: 
receiving first physiological information corresponding to a first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes a heart rate detecting component, a pulse detecting component, a blood oxygen value detecting component…”, page 8);
receiving a first current blood pressure of the first user (“Obtain the detection result corresponding to each of the consecutive N1 detection periods from the physiological index detecting device”, page 8; “the physiological index detecting component includes…a blood pressure detecting component” page 8); 
5obtaining a sudden drop probability according to a blood feature model (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation), the first physiological information (“the first group of detection results”, page 10; this includes heart rate, pulse, and blood oxygen, as stated on page 8) and the first current blood pressure (“the first group of detection results”, page 10; this includes blood pressure as stated on page 8); 
determining whether the sudden drop probability is not less than a trigger threshold (“when the above answers are [yes]”, page 10; the examiner is interpreting the trigger threshold to be two yes determination results for the physiological indexes of the first and second organs, respectively); 
determining that a sudden drop in blood pressure is going to occur (“the report that the user is a potential patient of the disease is generated”, page 10) in response to 10determining that the sudden drop probability is not less than the trigger threshold (“when the above answers are [yes]…”, page 10); and
wherein the method for predicting sudden drop in blood pressure is adapted to a first electronic device and a second electronic device (“In one embodiment…there may be multiple management centers”, page 16; this implies at least two management centers; the examiner is interpreting a first electronic device as a first management center and a second electronic device as a second management center).
Xueyang discloses the claimed invention except for expressly disclosing obtaining a plurality of sudden drop features according to a feature retrieving procedure, wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of first data sets; 
obtaining the blood feature model by averaging the sudden drop features; 
selecting a first quantity of data from a normal blood data group as the first data sets; 
selecting a second quantity of data from a sudden drop data group as the second data set; receiving a plurality of training data; and 
determining whether the training data is classified to the normal blood data2Customer No.: 31561Docket No.: 086444-US-PAApplication No.: 16/528,552 group or the sudden drop data group according to a sudden drop rule, 
wherein the method further comprises: 
transmitting, by the first electronic device, an adjusted blood feature model to the second electronic device; and 
adjusting, by the second electronic device, a second blood feature model stored in the second electronic device according to the adjusted blood feature model.
However, Bhattacharya teaches obtaining a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features), wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]); 
obtaining the blood feature model by averaging the sudden drop features (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]);
selecting a first quantity of data from a normal blood data group as the first data sets (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]); 
selecting a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020])
5receiving a plurality of training data (Step 102, Fig. 1); and 
determining whether the training data is classified to the normal blood data2Customer No.: 31561Docket No.: 086444-US-PAApplication No.: 16/528,552 group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the classifier system, which sorts into classes based on a numeric value, can be considered to follow a sudden drop rule to sort vital measurements), and  
transmitting, by the first electronic device, an adjusted blood feature model to the second electronic device (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art; in this modification, the combination of the references suggests the sudden drop rule of Bhattacharya can be transmitted from the first management center of Xueyang to the second management center of Xueyang); and 
adjusting, by the second electronic device, a second blood feature model stored in the second electronic device according to the adjusted blood feature model (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art; in this modification, under broadest reasonable interpretation, the combination of the references suggests the training of the classifier in Bhattacharya can be done on either or both of the management centers of Xueyang; this allows for the adjusting of the blood feature model to be done over two devices that iteratively transmit the model and adjusted model to each other; this adjusted model on the second device would be a second blood feature model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the additional processing of Bhattacharya to the system of Xueyang, because both are systems related to diagnosing a pulse to anticipate imminent changes. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 6, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 1, further comprising: sending an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood 10pressure is going to occur (“the analysis result may be sent to the client when the analysis result indicates that the user is a potential disease patient”, page 11).  
Regarding Claim 7, modified Xueyang discloses
The method for predicting sudden drop in blood pressure of claim 6, further comprising: 
receiving an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
obtaining an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first 15physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure) and the trigger threshold (“when the above answers are [yes]”, page 10).
Regarding Claim 11, Xueyang discloses
An electronic device (Element 12, Fig. 1) for predicting sudden drop in blood pressure, comprising: 
an input device, receiving first physiological information and a first current blood pressure corresponding to a first user (“Obtain the detection result…from the physiological index detecting device”, page 8; since the management center does this, it must have an input device to receive the first information from); 
a storage device, storing a blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; since this is part of the process performed by the management center, the management center must also have a blood feature model that must be stored in a memory in order to use); and 
20a processor, connected to the input device and the storage device, and obtaining a sudden drop probability according to the blood feature model, the first physiological information and the first current blood pressure (“…the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10; one of these diseases could be hypotension under broadest reasonable interpretation; this can only be done by some type of processor, which must be connected to the input device and the storage device in order to get the physiological information, blood pressure, and blood feature model), 
wherein the processor determines whether the sudden drop probability is not less than a trigger threshold (“when the above answers are [yes]”, page 10; the examiner is interpreting the trigger threshold to be two “yes” determination results for the physiological indexes of the first and second organs, respectively), and  -20-File: 86444usf
wherein the processor determines that a sudden drop in blood pressure is going to occur (“the report that the user is a potential patient of the disease is generated”, page 10) in response to determining that the sudden drop probability is not less than the trigger threshold (“when the above answers are [yes]…”, page 10), and
wherein the electronic device is communicated with a second electronic device.
Xueyang discloses the claimed invention except for expressly disclosing wherein the processor obtains a plurality of sudden drop features according to a feature retrieving procedure, wherein each of the sudden drop features is retrieved from a second data set and one of a plurality of first data sets, 
wherein the processor averages the sudden drop features to obtain the blood feature model, 
wherein the processor selects a first quantity of data from a normal blood data group as one of the first data sets, and selects a second quantity of data from a sudden drop data group as the second data set, 
wherein the input device receives a plurality of training data, and 
wherein the processor determines whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule, 
wherein the electronic device is communicated with a second electronic device, and
wherein the processor transmits an adjusted blood feature model to the second electronic device such that the second electronic device adjusts a second blood feature model stored in the second electronic device according to the adjusted bloodCustomer No.: 31561Docket No.: 086444-US-PAApplication No.: 16/528,552 feature model.
However, Bhattacharya teaches wherein the processor obtains a plurality of sudden drop features according to a feature retrieving procedure (Step 102, Fig. 1; the vital measurements are sudden drop features; the system in Fig. 3 can perform the method of Fig. 1, [0049]), wherein each of the sudden drop features is retrieved from a second data set (“The training set used herein consisted of…1000 records of patients from a second class”, [0020]) and one 15of a plurality of first data sets (“The training set used herein consisted of 500 records of patients from a first class”, [0020]);
wherein the processor averages the sudden drop features to obtain the blood feature model (μ1 and μ2, which are averages of the sudden drop features, are used in the model, [0024], [0032], [0034]), 
wherein the processor selects a first quantity of data from a normal blood data group as one of the first data sets (“The training set used herein consisted of 500 records of patients from a first class…”, [0020]), and selects a second quantity of data from a sudden drop data group as the second data set (“…and 1000 records of patients from a second class,” [0020]), 
wherein the input device receives a plurality of training data (Step 102, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]), and 
wherein the processor determines whether the training data is classified to the normal blood data group or the sudden drop data group according to a sudden drop rule (Step 104, Fig. 1; the system in Fig. 3 can perform the method of Fig. 1, [0049]), and
wherein the processor transmits an adjusted blood feature model to the second electronic device such that the second electronic device adjusts a second blood feature model stored in the second electronic device according to the adjusted bloodCustomer No.: 31561Docket No.: 086444-US-PAApplication No.: 16/528,552 feature model (“It should be appreciated that some or all of the functionality performed by any of the modules or processing units of the video system can be performed, in whole or in part, by the workstation 311 placed in communication with the classifier system 300 over network 317”; the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art; in this modification, under broadest reasonable interpretation, the combination of the references suggests the training of the classifier in Bhattacharya can be done on either or both of the management centers of Xueyang; this allows for the adjusting of the blood feature model to be done over two devices that iteratively transmit the model and adjusted model to each other; this adjusted model on the second device would be a second blood feature model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the additional processor functionality of Bhattacharya to the device of Xueyang, because both are systems related to diagnosing a pulse to anticipate imminent changes. Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art.
Regarding Claim 16, modified Xueyang discloses
The electronic device of claim 11, wherein the processor sends an alert notice (“displaying the analysis result to the user”, page 11) in response to determining that the sudden drop in blood pressure is going to occur (“the analysis result may be sent to the client when the analysis result indicates that the user is a potential disease patient”, page 11). 
Regarding Claim 17, modified Xueyang discloses
The electronic device of claim 16, wherein the input device receives an initial blood pressure of the first user (“Obtain the detection results corresponding to each of the consecutive N1 detection periods”; the first period blood pressure can be considered the initial blood pressure); and 
wherein the processor obtains an alert threshold (the satisfying of the conditions to initiate the sending and displaying of the analysis results can be considered an alert threshold) according to the blood feature model (“the user’s disease potential risk is analyzed according to a preset disease diagnosis model”, page 10), the first physiological information (“first group of detection results”, page 10), the initial blood pressure (“first group of detection results”, page 10; this includes blood pressure)  and the trigger threshold (“when the above answers are [yes]”, page 10). 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya, and further in view of Melillo et al (WO 2016034907 A1, hereinafter Melillo).
Regarding Claim 3, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 1. Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the first quantity is identical to the second quantity. However, Melillo teaches a sampling technique that discards the majority class samples in order to modify the class distribution, until a desired class distribution (e.g. equal number of instances in the majority and minority classes) is achieved (page 30, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, by substituting the 500 and 100 quantity data sets used in the Bhattacharya modification with the identical data sets of Melillo, because the sampling technique of Melillo are used in combination with Adaboost, which is also used by the method of the claimed disclosure. Thus, the method would be improved in the same way (i.e. creating a desired class distribution) Melillo’s method is improved.
Regarding Claim 13, modified Xueyang discloses the electronic device of claim 11. Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the first quantity is identical to the second quantity. However, Melillo teaches a sampling technique that discards the majority class samples in order to modify the class distribution, until a desired class distribution (e.g. equal number of instances in the majority and minority classes) is achieved (page 30, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, by substituting the 500 and 100 quantity data sets used in the Bhattacharya modification with the identical data sets of Melillo, because the sampling technique of Melillo are used in combination with Adaboost, which is also used by the processing algorithm of the claimed disclosure. Thus, the processor algorithm would be improved in the same way (i.e. creating a desired class distribution) Melillo’s method is improved.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya, and further in view in view of Najarian et al (International Patent Application No. WO 2010/117572, hereinafter Najarian).
Regarding Claim 4, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 1, wherein the feature retrieving procedure is to perform an operation on said second data set (See series of equations from [0022]-[0031] of Bhattacharya, which is used to anticipate the feature retrieving procedure) and one of the -18-File: 86444usf first data sets (See series of equations from [0022]-[0031] of Bhattacharya, which is used to anticipate the feature retrieving procedure). Modified Xueyang discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the Adaboost algorithm of Najarian, to obtain the sudden drop features, because Adaboost improves accuracy of classification models, as taught by Najarian (page 12). 
Regarding Claim 14, modified Xueyang discloses the electronic device of claim 11, wherein the feature retrieving procedure is to perform an operation on said second data set (See series of equations from [0022]-[0031] of Bhattacharya, which is used to anticipate the feature retrieving procedure) and one of the first data sets (See series of equations from [0022]-[0031] of Bhattacharya, which is used to anticipate the feature retrieving procedure). Modified Xueyang discloses the claimed invention except for expressly disclosing performing an operation according to an adaptive boosting (Adaboost) algorithm for obtaining the sudden drop features by the processor. However, Najarian teaches performing an operation according to an adaptive boosting (Adaboost) algorithm (“experimental tests using…Adaboost”, page 12) for obtaining features from a set of physiological information in order to generate a predictive model for a physiological condition (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the Adaboost algorithm of Najarian, to obtain the sudden drop features, because Adaboost improves accuracy of classification models, as taught by Najarian (page 12). 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya, and further in view of Sornmo et al (U.S. Patent Application No. 2009/0272678, hereinafter Sornmo).
Regarding Claim 8, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Modified Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving a treatment operation; and 
remaining the alert threshold according to the treatment operation.
However, Sornmo discloses 
receiving a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]); and 
remaining the alert threshold according to the treatment operation (Looping from Step 660 back to Step 640, Fig. 6; “the procedure may either end, or loop back to step 640 (provided the measurement period is still active”, [0061]; the threshold and alert decision criterion remains the same, even after treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the treatment and retained alert threshold of Sornmo, because this allows for a consistent method to detect and prevent a hypotension situation before it occurs, as taught by Sornmo ([0039]).
Regarding Claim 18, modified Xueyang discloses the electronic device of claim 17. Modified Xueyang discloses the claimed invention except for expressly disclosing wherein the input device receives a treatment operation; and 
wherein the processor remains the alert threshold according to the treatment operation.
However, Sornmo teaches wherein the input device receives a treatment operation (“the dialysis machine 210 can be controlled to adjust its treatment parameter in order to avoid a hypotension situation”, [0039]; to be manually controlled, the dialysis machine much have an input device); and 
wherein the processor remains the alert threshold according to the treatment operation (Looping from Step 660 back to Step 640, Fig. 6; “the procedure may either end, or loop back to step 640 (provided the measurement period is still active”, [0061]; the threshold and alert decision criterion remains the same, even after treatment). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the treatment and retained alert threshold of Sornmo, because this allows for a consistent method to detect and prevent a hypotension situation before it occurs, as taught by Sornmo ([0039]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xueyang in view of Bhattacharya and Sornmo, and further in view of Non-Patent Literature (NPL) to Henriques (“Prediction of Acute Hypotensive Episodes Using Neural Network Multi-models”, hereinafter Henriques).
Regarding Claim 9, modified Xueyang discloses the method for predicting sudden drop in blood pressure of claim 7. Modified Xueyang discloses the claimed invention except for expressly disclosing the method further comprising: 
receiving an alert deactivating operation, and adjusting the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure;  
-19-File: 86444usf generating a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model; 
determining whether the prediction threshold is less than the alert threshold;  
5sending the alert notice in response to the prediction threshold being less than the alert threshold; and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold.
However, Sornmo teaches receiving an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Xueyang, with the alert deactivating operation of Sornmo, because this protects the measurement period from being ended prematurely or accidentally, as taught by Sornmo ([0061]).
Bhattacharya teaches adjusting the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure (“As new training values arrive in both classes, vectors y1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model), and using the first physiological information, the first current blood pressure, the trigger threshold and the adjusted blood feature model for future predictions (Step 120, Fig. 2; by doing another classification, the adjusted model, trigger threshold, initial blood pressure, first physiological information, and the first current blood pressure are all used again). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the adjusted blood feature model of Bhattacharya, because this is part of the process continually train the classifier system, as taught by Bhattacharya ([0005]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Henriques teaches generating a prediction threshold (Lowest point of ABP prediction signal, Fig. 1 and Fig. 3) according to the blood feature model (“The correspondent GRNN models…are used to predict future ABP values”, Section 3.2);
determining whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3);
sending the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice); and 
not sending the alert notice in response to the prediction threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; this implies an AHE is not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 19, modified Xueyang discloses the electronic device of claim 17. Modified Xueyang discloses the claimed invention except for expressly disclosing 
wherein 10the input device receives an alert deactivating operation, 
the processor adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure, 
the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor determines whether the prediction threshold is less than the alert threshold, 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold, and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold. 
However, Sornmo teaches wherein 10the input device receives an alert deactivating operation (“the measurement period may be inactivated in response to a manual intervention, such as depressing a reset button”, [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the device of Xueyang, with the alert deactivating operation of Sornmo, because this protects the measurement period from being ended prematurely or accidentally, as taught by Sornmo ([0061]).
Bhattacharya teaches wherein the processor (Element 308, Fig. 3, which can run all the methods in this disclosure) adjusts the blood feature model according to the first physiological information, the initial blood pressure and the first current blood pressure (“As new training values arrive in both classes, vectors y1 and y2 are updated as well as the mean (μ1 and μ2) and standard deviations (σ1, σ2)”, [0037]; these values are what make up the blood feature model). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Xueyang, with the adjusted blood feature model of Bhattacharya, because this is part of the process continually train the classifier system, as taught by Bhattacharya ([0005]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Henriques teaches wherein the processor generates a prediction threshold according to the blood feature model, the first physiological information, the first current blood pressure, the trigger threshold and the 15adjusted blood feature model, 
the processor (this method was run on a computer) determines whether the prediction threshold is less than the alert threshold (the alert threshold is 60 mmHg, it can be clearly seen whether or not the prediction threshold is less than the alert threshold in Figs. 1 and 3), 
wherein the processor sends the alert notice in response to the prediction threshold being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; the identification can be considered the alert notice), and does not send the alert notice in response to the prediction 20threshold not being less than the alert threshold (“an AHE (hypotensive episode) is identified if at least 90% of the ABP prediction signal during a period of 30 minutes or more is at or below 60 mmHg”, Section 2; this implies an AHE is not identified if the criteria isn’t met; the identification can be considered the alert notice). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Xueyang, with the prediction threshold of Henriques, because it is another prediction system that identifies an imminent event, which would be a significant benefit to timely support non-invasive and preventative treatments, as taught by Henriques (Section 1). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Genc et al (US 2014/0323885 A1), which discloses a method for predicting acute hypotensive episodes.
See Al Hatib et al (US 20180025290 A1), which discloses optimization for a predictive risk model for acute hypertension.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791